DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Receipt of applicant’s amendments/remarks dated 12/23/2020 is acknowledged. Claims 1, 21 and 27 have been amended. Claims 4-5 are cancelled. Claims 11-20 are withdrawn. Thus Claims 1-3, 6-10, 21-32 are presented to be examined upon their merits







Response to Arguments
Regarding 35 U.S.C. 112 rejections
The Examiner has considered Applicant’s request to withdraw the 112(b) rejection of the previous office action. However, upon further analysis and consideration of the claim language, the 35 U.S.C. 112 rejection is maintained because of further issues with the claims being addressed below. 

Regarding 35 U.S.C. 101 rejections
In regards to determining whether claim(s) is directed to an abstract idea. In general an invention is patent-eligible if it claims a new and useful process, machine, manufacture or composition of matter. Thus the Supreme Court’s two-step framework, described in May and Alice, as well as set forth in the MPEP and the  2019 PEG which guides our analysis. Further clarity of the rejection is again set forth below.

Regarding 35 USC 103(a) rejections
References, in determining obviousness are not read in isolation, but for what they fairly teach in  combination with the prior art as a whole, thus references are evaluated by what they suggest to one versed in the art. Moreover, given the broadest reasonable interpretation of the claim, access the prediction models  is  part of the intended use and has little to no patentable weight. Thus 35 U.S.C. 103 rejection is maintained below.



Examiner’s Comments
Intended Use
MPEP 2103 I C


Claim 1 recite,  “A rules-based data processing system comprising:
 a mobile device processor; 
a mobile application executable by the mobile device processor to: 

receive a set of application data based on user interaction with the graphical user interface; 
send the set of application data to a server computer for processing; 
request, by the mobile application, approval of a user application comprising the set of application data; 
a data store storing prediction models and approval rules referencing a set of information provider data from a remote information provider system; 
the server computer comprising a server computer processor and a server data application, the server computer coupled to the data store and the server data application executable by the server computer processor to: 
based on a request to approve the user application from the mobile application, access the prediction models and approval rules and connect to the remote information provider system to retrieve the set of information provider data referenced by the prediction models and approval rules using personally identifiable information from the user application; 
analyze the set of information provider data to determine a debt obligation of the user; 
based on the debt obligation of the user, apply the approval rules to one of the prediction models to determine an affordability score for the user, the affordability score for the user corresponding to a periodic payment amount that a financing provider will approve for the user; and 
send a decision response and the affordability score to the mobile application, wherein the mobile application is further executable to present an application page indicating approval of the user application and the affordability score in response to the decision response indicting approval of the user application; a maximum debt-to-income ratio (DTI) and maximum payment-to-income ratio (PTI) stored in the data store, wherein the approval rules comprise an affordability rule that references credit report data from a credit reporting service and wherein the server data application is further executable to: 
connect to the credit reporting service and retrieve a credit report for the user using personally identifiable information from the user application, the credit report comprising trade lines; 
analyze the trade lines in the credit report to determine the debt obligation; 
determine a current DTI for the user from a user income and the debt obligation; 
determine the affordability score so that the affordability score does not exceed the maximum PTI and when added to a specified income for the user, does not exceed the maximum DTI; and enhance the 
	Claim 2 recites,  , wherein the server data application is further executable to return the decision response to the mobile application in the same session in which the request to approve the user application was received.
Claim 3 recites, wherein the server computer comprises a set of application program interfaces (APIs) specifically configured for a plurality of remote information provider systems, wherein the server data application is further executable to retrieve the set of information provider data using an API from the set of APIs.
Claim 6 recites, wherein the user income is a verified income determined by the server data application.

 	Claim 7 recites, “wherein the server data application is further executable to determine the verified income using at least two different income measures selected from a projected income determined based on financial transactions in a financial account of the user, a self-reported income and an estimated income.”
Claim 8 recites,  ”wherein the approval rules further comprise an income verification rule to verify a user's income, the income verification rule referencing a self-reported income and an estimated income from an income estimation service, wherein the server data application is executable to: 
connect to the income estimation service and retrieve the estimated income for the user from the income estimation service using personally identifiable information from the user application; and determine the verified income from the estimated income and self-reported income based on the income verification rule, the self-reported income provided by the user to the mobile application.”
Claim 9 recites, “further comprising an income prediction model stored in the data store, the income prediction model referencing an estimated income from an income estimation service and a projected income determined based on financial transactions in a financial account of the user, wherein the approval rules comprise an income verification rule that references a predicted income from the income prediction model and the server data application is further executable to: 
connect to the income estimation service and retrieve the estimated income for the user from the income estimation service using personally identifiable information from the user application; 
retrieve the projected income for the user based on financial transactions in the financial account of the user, wherein the projected income is retrieved using credentials provided by the user to the mobile application; 
determine the predicted income based on the income prediction model and using the projected income and the estimated income; and determine the verified income according to the income verification rule using the predicted income determined from the income prediction model and a self-reported income provided by the user to the mobile application.”
Claim 10 recites,  “further comprising an income prediction model stored in the data store, the income prediction model referencing an estimated income from an income estimation service and a projected income determined based on financial transactions in a financial account of the user, wherein the approval rules comprise an income verification rule that references a predicted income from the income prediction model, the estimated income and a self-reported income and wherein the server data application is further executable to: connect to the income estimation service and retrieve the estimated income for the user from the income estimation service using personally identifiable information from the user application; retrieve the projected income for the user based on financial transactions in the financial account of the user, wherein the projected income is retrieved using credentials provided by the user to the mobile application; determine the predicted income based on the income prediction model and using the projected income and the estimated income; and determine the verified income according to the income verification rule using the predicted income determined from the income prediction model, the self-reported income, the self-reported income provided by the user to the mobile application.
Claim 21 recites,  A rules-based data processing system comprising: 
a mobile device processor; 
a mobile application executable by the mobile device processor to: 
present a graphical user interface at the mobile device, the graphical user interface comprising series of application pages; 
receive a set of application data based on user interaction with the graphical user interface; 
send the set of application data to a server computer for processing; 
request, by the mobile application, approval of a user application comprising the set of application data; 
a data store storing prediction models and approval rules referencing a set of information provider data from a remote information provider system; 
executable by the server computer processor to: 
based on a request to approve the user application from the mobile application, 
access the prediction models and approval rules and connect to the remote information provider system to retrieve the set of information provider data referenced by the prediction models and approval rules using personally identifiable information from the user application; 
analyze the set of information provider data to determine a debt obligation of the user; 
based on the debt obligation of the user, apply the approval rules to one of the prediction models to determine an affordability score for the user, the affordability score for the user corresponding to a periodic payment amount that a financing provider will approve for the user; and send a decision response and the affordability score to the mobile application, wherein the mobile application is further executable to present an application page indicating approval of the user application and the affordability score in response to the decision response indicating approval of the user application; an income prediction model stored in the data store, the income prediction model referencing an estimated income from an income estimation service and a projected income determined based on financial transactions in a financial account of the user, wherein the approval rules comprise an income verification rule that references a predicted income from the income prediction model and the server data application is further executable by the server computer processor to: 
connect to the income estimation service and retrieve the estimated income for the user from the income estimation service using personally identifiable information from the user application; 
retrieve the projected income for the user based on financial transactions in the financial account of the user, wherein the projected income is retrieved using credentials provided by the user to the mobile application; 
determine the predicted income based on the income prediction model and using the projected income and the estimated income; and 
determine a verified income according to the income verification rule using the predicted income determined from the income prediction model and a self-reported income provided by the user to the mobile application.
Claim 22 recites, “wherein the server data application is further executable to return the decision response to the mobile application in the same session in which the request to approve the user application was received.”
Claim 23 recites, “ wherein the server computer comprises a set of application program interfaces (APIs) specifically configured for a plurality of remote information provider systems, wherein the server data application is further executable to retrieve the set of information provider data using an API from the set of APIs.”
Claim 24 recites, “wherein the user income is a verified income determined by the server data application.”
Claim 25 recites, “ wherein the server data application is further executable to determine the verified income using at least two different income measures selected from a projected income determined based on financial transactions in a financial account of the user, a self-reported income and an estimated income.”
Claim 26 recites,  “wherein the approval rules further comprise an income verification rule to verify a user's income, the income verification rule referencing a self-reported income and an estimated income from an income estimation service, wherein the server data application is executable to:
 connect to the income estimation service and retrieve the estimated income for the user from the income estimation service using personally identifiable information from the user application; and determine the verified income from the estimated income and self-reported income based on the income verification rule, the self-reported income provided by the user to the mobile application.”

Claim 27 recites,  “ a mobile device processor; a mobile application executable by the mobile device processor to: 
present a graphical user interface at the mobile device, the graphical user interface comprising series of application pages; 
receive a set of application data based on user interaction with the graphical user interface; 
send the set of application data to a server computer for processing; 
request, by the mobile application, approval of a user application comprising the set of application data;
 a data store storing prediction models and approval rules referencing a set of information provider data from a remote information provider system; 
executable by the server computer processor to: 
based on a request to approve the user application from the mobile application, access the prediction models and approval rules and connect to the remote information provider system to retrieve the set of information provider data referenced by the prediction models and approval rules using personally identifiable information from the user application; 
analyze the set of information provider data to determine a debt obligation of the user; 
based on the debt obligation of the user, apply the approval rules to one of the prediction models to determine an affordability score for the user, the affordability score for the user corresponding to a periodic payment amount that a financing provider will approve for the user; and 
send a decision response and the affordability score to the mobile application, wherein the mobile application is further executable to present an application page indicating approval of the user application and the affordability score in response to the decision response indicating approval of the user application; 
an income prediction model stored in the data store, the income prediction model referencing an estimated income from an income estimation service and a projected income determined based on financial transactions in a financial account of the user, wherein the approval rules comprise an income verification rule that references a predicted income from the income prediction model, the estimated income and a self-reported income and wherein the server data application is further executable to: connect to the income estimation service and retrieve the estimated income for the user from the income estimation service using personally identifiable information from the user application;
 retrieve the projected income for the user based on financial transactions in the financial account of the user, wherein the projected income is retrieved using credentials provided by the user to the mobile application; determine the predicted income based on the income prediction model and using the projected income and the estimated income; and determine a verified income according to the income verification rule using the predicted income determined from the income prediction model, the self-reported income, the self-reported income provided by the user to the mobile application.
Claim 28 recites, “wherein the server data application is further executable to return the decision response to the mobile application in the same session in which the request to approve the user application was received.”
Claim 29 recites, “wherein the server computer comprises a set of application program interfaces (APIs) specifically configured for a plurality of remote information provider systems, wherein the server 
Claim 30 recites, “ wherein the user income is a verified income determined by the server data application.”
Claim 31 recites,  “wherein the server data application is further executable to determine the verified income using at least two different income measures selected from a projected income determined based on financial transactions in a financial account of the user, a self-reported income and an estimated income.

Claim 32 recites, “wherein the approval rules further comprise an income verification rule to verify a user's income, the income verification rule referencing a self-reported income and an estimated income from an income estimation service, wherein the server data application is executable to: connect to the income estimation service and retrieve the estimated income for the user from the income estimation service using personally identifiable information from the user application; and determine the verified income from the estimated income and self-reported income based on the income verification rule, the self-reported income provided by the user to the mobile application.

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Not Positively Recited
Claims 1 and 21 recite, “connect to the remote information provider system to retrieve the set of information provider data referenced by the prediction models and approval rules…so that the affordability score does not exceed maximum PTI…when added to a specified income for the user…is limited by…”
Claim 2 recites, “…the user application was received.”
Claim 3 recites, “…specifically configured for …”
Claim 6 recites, “…verified income..”
Claim 7 recites, “…verified income…selected from a projected income…, a self-reported income and an estimated income.” Same problems are in claims 8-10.



“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)






Functional Language
MPEP 2114

Claim 3 recites, “wherein…application interfaces (API) specifically configured for…”
Claim 23 recites, “wherein…a set of application program interfaces (APIs) specifically configured for…”
Claim 29 recites, “wherein…a set of application program interfaces (APIs) specifically configured for…”



“The recitation of the functional limitation of the claimed invention does not server to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-10, 21-32  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “a rule-based data processing system”
receive a set of application data based on user interaction with the graphical user interface; send the set of application data …for processing; request… approval of a user application comprising the set of application data… storing prediction models and approval rules referencing a set of information provider data…, …access the prediction models and approval rules … retrieve the set of information provider data referenced by the prediction models and approval rules using personally identifiable information from the user application; analyze the set of information provider data to determine a debt obligation of the user; based on the debt obligation of the user, apply the approval rules to one of the prediction models to determine an affordability score for the user, the affordability score for the user corresponding to a periodic payment amount that a financing provider will approve for the user; and send a decision response and the affordability score to the mobile application, wherein the mobile application …indicating approval of the user application and the affordability score in response to the decision response indicating approval of the user application; a maximum debt-to-income ratio (DTI) and maximum payment-to-income ratio (PTI) stored … wherein the approval rules comprise an affordability rule that references credit report data ..wherein the server data application is further executable to: connect to the credit reporting service and retrieve a credit report for the user using personally identifiable information from the user application, the credit report comprising trade lines; analyze the trade lines in the credit report to determine the debt obligation; determine a current DTI for the user from a user income and the debt obligation; determine the affordability score so that the affordability score does not exceed the maximum PTI and when added to a specified income for the user, does not exceed the maximum DTI; and enhance the set of application data with the affordability score; a maximum payment limit, wherein the affordability score is limited by the maximum payment limit.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “mobile device processor”, “data store”, “server computer”, and “server computer processor” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to approve or deny a loan and calculate an affordability using computer technology (e.g. rule-based processing  system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claim 1 is not patent eligible.
Claim 10 provides a further description of the server data application and is software per se


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-10, 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

“In Ipsis Verbis”
MPEP 2163.03 V

According to the specification, 
“[0009] One embodiment comprises a rules-based data processing system comprising, a mobile device processor and a mobile application executable to present a graphical user interface at the mobile device, the graphical user interface comprising series of application pages, receive a set of application data based on user interaction with the graphical user interface, send the set of application data to a server computer for processing, request approval of a user application comprising the set of application data. The system may further comprise a data store storing approval rules referencing a set of information provider data from a remote information provider system. The system may further comprise a server computer server computer coupled to the data store and comprising a server processor and a server data application executable to access the approval rules based on a request to approve the user application from the mobile application, connect to the remote information provider system to retrieve, using personally identifiable information from the user application, the set of information provider data referenced by the approval rules, analyze the set of information provider data to determine a debt obligation of the user, based on the debt obligation of the user, apply the approval rules to determine an affordability score for the user and send a decision response and the affordability score to the mobile application, wherein the mobile application is further executable to present an application page indicating approval of the user application and the affordability score in response to the decision response indicting approval of the user application. The server data application may be further executable to return the decision response to the mobile application in the same session in which the request to approve the user application was received.” [as in claim 1]
	“[0010] The server computer may comprise a set of application program interfaces (APIs) specifically configured for a plurality of remote information provider systems. The server data application can select the API for the remote information provider system from the APIs and retrieve the set of information provider data using the selected API.” [as in claim 3]
	

“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one of ordinary skill in the art can recognized what is claimed.”[MPEP 2163.03 V]




Lack of Algorithm
MPEP 2161.01 (I), 2163.03 (V)

Claim 1 recites, “referencing a set of information provider data…”.  
According to the specification, “[0009] One embodiment comprises a rules-based data processing system comprising. a mobile device processor and a mobile application executable to present a graphical user interface at the mobile device, the graphical user interface comprising series of application pages, receive a set of application data based on user interaction with the graphical user interface, send the set of application data to a server computer for processing, request approval of a user application comprising the set of application data. The system may further comprise a data store storing approval rules referencing a set of information provider data from a remote information provider system. The system may further comprise a server computer server computer coupled to the data store and comprising a server processor and a server data application executable to access the approval rules based on a request to approve the user application from the mobile application, connect to the remote information provider system to retrieve, using personally identifiable information from the user application, the set of information provider data referenced by the approval rules, analyze the set of information provider data to determine a debt obligation of the user, based on the debt obligation of the user, apply the approval rules to determine an affordability score for the user and send a decision response and the affordability score to the mobile application, wherein the mobile application is further executable to present  an application page indicating approval of the user application and the affordability score in response to the decision response indicting approval of the user application. The server data application may be further executable to return the decision response to the mobile application in the same session in which the request to approve the user application was received.”
Claims 9, 10, 21, 27 recite, “…determine the verified income according to the income verification rule…”
according to the income verification rule using the predicted income determined from the income prediction model and a self-reported provided by the user to the mobile application.”
The above recited details above simply restate functions recited in the claim and/or does not allow one or ordinary skill in the art to understand the intended function(s) to be performed. Thus the algorithm or steps/procedure for performing the computer functions are not explained at all or not explained in sufficient detail that one of ordinary skill in the art would understand how the inventor intended in the function to be performed. See MPEP 2163.02 and 2181, subsection IV.

“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Hybrid Claims
IPXL v. Amazon.com

Claim 1 recite, “a rules based data processing system comprising;…receive a set of application data based on user interaction...” 
Claims 8, 26 recite, “…the self-reported income provided by the user…”
Claims 9, 10, 21, 32 recite, ”…credentials provided by the user…self-reported income provided by the user…”
The above claim language is directed to the user actions, not system capabilities.

IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”











Unclear Scope

According to the preamble,  the claim is directed to “a ruled-based data processing system”. The body of  claim, however, further describes “a information provider system”.  The claim also recites, 
a data store storing prediction models and approval rules referencing a set of information provider data from a remote information provider system; the server computer comprising a server computer processor and a server data application, the server computer coupled to the data store and the server data application executable by the server computer processor to: based on a request to approve the user application from the mobile application, access the prediction models and approval rules and connect to the remote information provider system to retrieve the set of information provider data referenced by the prediction models and approval rules using personally identifiable information from the user application; analyze the set of information provider data to determine a debt obligation of the user; based on the debt obligation of the user, apply the approval rules to one of the prediction models to determine an affordability score for the user...”  It is unclear whether the claim is directed to rule-based data processing system or combination of “a rule-based data processing system” and remote information provider system.  [see in re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989)].


"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 21-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over
BROWN (US 2016/0122528) in view of SCHELLHAMMER et al (2007/0027778). BROWN has been previously discussed.
Based upon the amended claim language Brown failsto disclose using a maximum debt-to-income ratio (DTI) and maximum payment-to-income ratio (PTI) stored in the data store in determining affordability (i.e., in the creditworthiness index), but does disclose types of approval rules which relate to affordability (145)[FIG. 1] or (220)[Fig. 2] as well as references credit report data from a credit reporting service (135)[Fig. 1], wherein the server data application is further executable to:
(1] connect to the credit reporting service (160)([Figs. 1 & 2] and retrieve a credit report for the user using personally identifiable information from the user application (130_[Figs 1 &2],
Brown also suggests receiving a financial status (130)[Fig. 1][H0026], but fails to explicitly use the word trade lines-or the ability to analyze the trade lines in the credit report to determine the debt obligation. In the art, the term trade lines refers to credit accounts or records of consumer credit behavior that show the status of an account provided by a lender or financial institution to credit card reporting bureaus (e.g.,, TransUnion, Experian, Equifax, etc.,). Since Brown implies that the financial status includes the assemblage parameters to determine creditworthiness, it would have been obvious before the effective filling date of the invention to have analyze various accounts (or trade lines), as suggested by Brown [see 0026-0027, in particular active/inactive credit accounts, especially past credit activity, bankruptcies, etc.,] to provide a measure of affordability [see 0023],
Brown discloses that more analytical approaches to determine affordability in combination with credit bureau scores (e.g, see 0025, using income, debt, etc.,), but fails to explicitly determine a current DTI for the user from a user income and the debt obligation; determine the affordability score so that the affordability score does not exceed the maximum PTI and when added to a specified income for 
In the consumer mortgage industry, debt-to-income ratio (often abbreviated DTI) is the percentage of a consumer's monthly gross income that goes toward paying debts. (Speaking precisely, DTI soften cover more than just debts; they can include principal, taxes, fees, and insurance premiums as well. Nevertheless, the term is a set phrase that serves as a convenient, well-understood shorthand1).
A payment to income ratio - or PTI - is a calculation used by lenders to help determine your eligibility to receiving finance (usually a vehicle).
SCHELLHAMMERet al discloses the use of DTI and PTI in the calculations to determine consumer level behavior (trustworthiness/creditworthiness) [see 0039], It would have been obvious before the effective file date of BROWN to have known about the notoriously old and well known trade lines, DTI as well as PTI and evidenced by SCHELLHAMMER. It would have been obvious before the effective filing date for BROWN to has employed the notoriously old and well known data (i.e., trade lines, DTI, PTI, etc.,), as described and evidenced by SCHELLHAMMER (and as further implicated in BROWN) to be able to further or more accurately determine the amount of payment (i.e., mortgage payment or loan or creditworthiness) an individual may be able to afford [see BROWN, abstract, 0004].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DANIEL S FELTEN/               Primary Examiner, Art Unit 3692